DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-45 are further rejected under 35 U.S.C. 101.  
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a protocoling client workstation for determining a protocol.  The claim recites in part (b) determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained such that the suggested protocol comprises at least operating parameters of the  that will be used to perform the medical procedure, … and (d) enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
To this end, the limitation of determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records such that the suggested protocol comprises at least operating parameters of the  that will be used to perform the medical procedure is a process that under its broadest reasonable interpretation is directed to a mental process, because a determination of a suggested protocol based on information, such as patient information and subjective assessments in procedure records can be performed mentally. 
The limitation of enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient, is a process that under its broadest reasonable interpretation is directed to a mental process, because enabling an operator to make a subjective assessment is an intent for motivating an operator that can be performed mentally. 
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database comprising a plurality of procedure records, each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure; a protocol management application in electronic communication with the server and the medical device, the protocol management application being configured to … (a) receive information about the subject patient on which the medical procedure is to be performed, (c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient, (e) collect objective information about the medical procedure performed on the subject patient, (f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store in the database the subject patient procedure record.
The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database, procedure records, a protocol management application in electronic communication with the server and the medical device, are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment in a medical setting.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amount to adding insignificant extra-solution activity and are not indicative of a practical application.
Similarly, the limitations of (a) receive information about the subject patient on which the medical procedure is to be performed, (c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient (e) collect objective information about the medical procedure performed on the subject patient, (f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store in the database the subject patient procedure record amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database, procedure records, a protocol management application in electronic communication with the server and the medical device, are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment in a medical setting, because these components are generic computer and medical components.
The limitation of each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the records are data existing in a database in view of [0068].
The limitation of receive information about the subject patient on which the medical procedure is to be performed, amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network is well understood, routine and conventional. This limitation falls within this category in view of the receiving data over a network as set forth in [0061].
The limitation of deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because the limitation of deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient is interpreted as being performed over a network in view of [0052] and FIG. 4.  Thus, the protocol is interpreted as being received over a network.
Similarly, the limitation of collect objective information about the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because collect objective information about the medical procedure performed on the subject patient is directly related to data gathering in view of [0068] because the data is harvested.
Similarly, the limitation of form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient is directly related to data gathering and storage.
Similarly, the limitation of store the subject patient procedure record amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because store the subject patient procedure record is directly related to data storage.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the medical procedure to a particular technological environment – a medical environment.  The claim recites generic medical components of an injection procedure involving contrast media and saline, where the medical device includes an injection system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim amounts to applying an exception using generic components.  The claim is not patent eligible.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the medical procedure comprises an imaging procedure, and the medical device includes an imaging system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the medical procedure to a particular technological environment – a medical environment.  The claim recites generic medical components for an imaging procedure; the medical device includes an imaging system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components including the imaging system, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim amounts to applying an exception using generic components.  The claim is not patent eligible.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, to a particular technological environment – a medical environment, because this claim recites generic medical components and procedures such as a contrast-enhanced imaging procedure, the medical device includes at least one of an injection system and an imaging system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components and information such as the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components and information, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the information sources include at least one medical record system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components of the information sources include at least one medical record system.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the information sources include at least one medical record system comprising a digitized image or document that is associated with one of the medical procedures.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components of a medical record system comprising a digitized image or document that is associated with one of the medical procedures.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of information sources include a plurality of medical devices and at least one medical record system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of a medical devices and at least one medical record system.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
	
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of information sources, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of generates a report of the medical procedure performed on the subject patient such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the report.
This limitation is directed to a mental process, specifically concepts performed in the human mind, because generating a report can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a medical device and a protocoling client that generate electronic recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a medical computing environment, because this component is a generic components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a medical device and a protocoling client that generate electronic are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of enter the subjective assessment of the result of the medical procedure performed on the subject patient into the report.
This limitation is directed to a mental process, specifically concepts performed in the human mind, because entering a subjective assessment of a result of the medical procedure performed on the subject patient into the report can be performed mentally as an observation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a user interface of a protocoling client and electronic recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a medical computing environment, because this component is a generic components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface of a protocoling client and electronic are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a protocoling client workstation for determining a protocol.  The claim recites in part (b) determining a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure, and (d) enabling the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of determining a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records such that the suggested protocol comprises at least operating parameters of the  that will be used to perform the medical procedure is a process that under its broadest reasonable interpretation is directed to a mental process, because a determination of a suggested protocol based on information, such as patient information and subjective assessments in procedure records can be performed mentally. 
The limitation of enabling the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient, is a process that under its broadest reasonable interpretation is directed to a mental process, because enabling an operator to make a subjective assessment is an intent for motivating an operator that can be performed mentally. 
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database comprising a plurality of procedure records, each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure; a protocol management application in electronic communication with the server and the medical device, the protocol management application being configured to … (a) receiving … information about the subject patient on which the medical procedure is to be performed, (e) collecting objective information about the medical procedure performed on the subject patient, (f) forming a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) storing in the database the subject patient procedure record.
The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database comprising a plurality of procedure records are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment in a medical setting.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amount to adding insignificant extra-solution activity and are not indicative of a practical application.
Similarly, the limitations of (a) receiving information about the subject patient on which the medical procedure is to be performed, (c) delivering the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient (e) collecting objective information about the medical procedure performed on the subject patient, (f) forming a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) storing in the database the subject patient procedure record amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface for use by an operator to operate at least one of the protocoling client and a medical device, the protocoling client being in electronic communication with a server that has access to a database, procedure records, a protocol management application in electronic communication with the server and the medical device, are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment in a medical setting, because these components are generic computer and medical components.
The limitation of each of the procedure records corresponding to a past medical procedure and containing objective information about the past medical procedure and a subjective assessment of a result of the past medical procedure such that the objective information includes at least information about a patient who underwent the past medical procedure and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because the records are data existing in a database in view of [0068].
The limitation of receiving … information about the subject patient on which the medical procedure is to be performed, amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network is well understood, routine and conventional. This limitation falls within this category in view of the receiving data over a network as set forth in [0061].
The limitation of delivering the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network adds insignificant extra-solution activity to the claim.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  This limitation falls within this category, because the limitation of delivering the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient is interpreted as being performed over a network in view of [0052] and FIG. 4.  Therefore, the protocol is being transmitted over a network.
Similarly, the limitation of collecting objective information about the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as presenting offers and gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  This limitation falls within this category, because collecting objective information about the medical procedure performed on the subject patient is directly related to data gathering in view of [0068] because the data is harvested.
Similarly, the limitation of forming a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient is directly related to data gathering and storage.
Similarly, the limitation of storing the subject patient procedure record amounts to adding insignificant extra-solution activity.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because storing the subject patient procedure record is directly related to data storage.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the medical procedure to a particular technological environment – a medical environment.  The claim recites generic medical components of an injection procedure involving contrast media and saline, where the medical device includes an injection system.
Thus, under its broadest reasonable interpretation, the claim covers generic medical components, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim amounts to applying an exception using generic components.  The claim is not patent eligible.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a computing environment, because this claim recites generic computing components and information such as the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components and information, which are applied to mental processes grouping of abstract ideas identified above in a particular technological environment.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of generating an electronic report of the medical procedure performed on the subject patient using the medical device such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report.
The elements of the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above, including the store in the database step, to a particular technological environment – a medical computing environment, because this claim recites generic components of generating an electronic report of the medical procedure performed on the subject patient using the medical device such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report.  
Thus, under its broadest reasonable interpretation, the claim covers generic computing components, which are applied to mental processes grouping of abstract ideas identified above.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of wherein the subjective assessment of the result of the medical procedure performed on the subject patient is entered into the electronic report using the user interface.
This limitation is directed to a mental process, specifically concepts performed in the human mind, because entering a subjective assessment of a result of the medical procedure performed on the subject patient into the report can be performed mentally as an observation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of a user interface of a protocoling client and electronic recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a medical computing environment, because this component is a generic components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a user interface of a protocoling client and electronic report are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes in a particular technological environment and generic computer components.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27, 31, 32, 35, 36, 40, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al. (US Pub. No. 2010/0057655 A1) in view of Allison (US Pub. No. 2010/0081971 A1).
As to claim 27, Jacobson teaches a protocoling client workstation for (selecting) a protocol for use in a medical procedure to be performed on a subject patient ([0097] teaches "the client computer 108 is primarily used to: (1) request and select treatment protocols from the MR system server 132."), the protocoling client workstation comprising: 
a user interface ([0068] teaches that "the client computer is a … PC that includes a  user interface") for use by an operator to operate at least one of the protocoling client workstation and a medical device ([0075] teaches "An instance of the MR device software 120 may also reside on each client computer 108, as the user interface 122. The MR device software 120 may be the device-specific control software of the MR device 102."  This teaches that the MR device software residing on the client computer may control the MR device 102.), the protocoling client workstation being in electronic communication with a server that has access to a database ([0077] teaches "the magnetic resonance system 100 may include an MR system server 132, which may be any centralized computer that is accessible by other computers (e.g., client computers 108) via the network 130."  This teaches that the MR System server 132 is accessible by the client computer ("protocoling client workstation.").) [0078] teaches "An MR database 140 may also reside on the MR system server 132."  The client computer accesses the server and therefore the MR database.) comprising a plurality of procedure records (MR Database 140 includes MR Reference Data 148 (FIG. 1).  [0086] teaches "more details of example records that may be contained in the MR reference data 148 are shown in Tables 1a to 1c." ), each of the procedure records corresponding to a past medical procedure ([0086] Table 1b – each record is interpreted as corresponding to a MR (magnetic resonance) procedure, because at least of Sensor Data and Recording Device Data column Data) and containing objective information about the past medical procedure ([0086] Table 1b Sensor Data is interpreted as the objective information about the MR scan, because of the Tremor Rating value.) and a subjective assessment of a result of the past medical procedure ([0109] teaches "During treatment, the operator 106 may measure subjective … data from the subject 104… the subjective inquiries can measure responses from the subject 104 such as "How do you feel?" or "How is your pain?"."  The measurement of subjective data during treatment relating to feeling and pain teaches a result of the medical MR procedure, because this feedback takes place during treatment.  Further, Table 1b shows the Aggregate MR Treatment which includes a column for subjective feedback by the subject and the physician.) such that the objective information includes at least information about a patient who underwent the past medical procedure ([0086] Tremor Rating of Table 1b is objective information about the measured patient tremor level.  Further, the age column of Table 1a is additional information contained in the record about the patient who underwent a procedure.) and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure (Subjective Feedback Subject column of Table 1b teaches a subjective assessment by the subject/patient.  [0141] teaches "the subject 104 is monitored by, for example, the operator 106 before, during, and/or after a MR session. The monitoring step may take place using subject measurement and feedback data such as, but not limited to, clinical measurements, subject reported outcomes," The subject reported outcomes is interpreted as including an opinion relating to the quality of the result of the past medical procedure (e.g. the MR Treatment).  Further [0110] teaches "MR analysis algorithm 138 may generate one or more recommended magnetic resonance treatment protocols that are based upon the empirical and/or scientific data within the MR database 140."  The data in the MR database 140, which includes aggregate treatment data 146, is used to generate a protocol.  Thus, the information is information on a protocol.); and 
a protocol management application in electronic communication with the server and the medical device (The client computer is interpreted as running a protocol management application because it runs software as set forth in [0068].  The client is in communication with the MT system server and the MR device ("medical device") through the network as shown in FIG. 1.), the protocol management application being configured to (a) receive from the user interface information about the subject patient on which the medical procedure is to be performed ([0108] teaches "using the client computer 108, subject data may be collected from the subject such as the subject's primary and secondary indication(s) from which the subject is suffering from a disease, stress, pain, injury, or other discomfort"  This teaches that the client computer is used to collect information relating to a patient.  The client computer is interpreted as running a protocol management application because it runs software as set forth in [0068].  Further, [0108] teaches "operator 106 may input additional subject specific data from the subject being treated into the client computer 108. Finally, the operator 106 may obtain clinical measurements, subject reported outcomes, biometric, physiological, and observational data from the subject 104 in addition to data from the sensors 204 and recording devices 206."  This is interpreted as the operator using the interface of the computer.), (b) determine a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records accessed from the database such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure ([0113] teaches "In another example, the subject 104 is a previous or prior subject who is a 60-year old, 110-pound, Asian female. She suffers from a primary indication of Parkinson's disease and a secondary indication of arthritis. She is seeking treatment for her primary indication Parkinson's disease and her secondary indication, arthritis. She will be treated for primary indication first and her secondary indication last during a treatment session. Both treatments for each indication may use the following method, although alternate methods may be used." and [0114] teaches "In one embodiment, the MR analysis algorithm 138 first searches the MR reference data 148 for one or more prior treatment records with positive feedback for that subject. If unable to locate any of the subject's prior treatment records with positive feedback, then the MR analysis algorithm 138 may search for records that are related to the primary and/or secondary indication(s) and to users that most closely match a 60-year old, 110-pound, Asian female. Once the subject's prior treatment record with positive feedback is found, the MR application 134 and/or MR analysis algorithm 138 may present the recommended magnetic resonance treatment protocols from that prior positive feedback treatment record. In one embodiment, and referring to Tables 1a to 1c, the MR analysis algorithm 138 analyzes the MR reference data 148 of the MR database 140 and determines that the treatment protocol ID from "Record 4" is the most recent prior positive feedback treatment record for that subject. As a result, the MR analysis algorithm 138 recommends the same treatment protocol that is logged in "Record 4."  
These paragraphs teach that the protocol is determined by the MR application 134 and/or MR analysis algorithm 138 based on finding a prior  positive treatment record that matches the patient.  Thus, the information of the subject patient is used to determine the protocol, as set forth in Record 4, Table 1A.   (Examiner notes that the server 132 runs the MR Application 134 and thus the server determines the protocol.)  Thus, prior positive feedback ("subjective assessment") is also used to determine the protocol, because Record 4 is determined based on the prior positive feedback.  The database includes multiple procedure records, and the aggregate MR Treatment includes Recording Device data as set forth in Record 4, Table 1b.  The Recording Device Data such as Reduced Rigidity and Slow Movement are interpreted as operating parameters of the medical device.  The same treatment protocol is recommended.  The MR device will be used to perform the treatment.
(c) deliver the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client workstation, ([0115] teaches "Subsequently, the selected magnetic resonance treatment protocol may be transmitted from the MR system server 132 to the client computer 108. In one embodiment, the operator 106 then carries out the treatment protocol upon the subject 104 according to the recommended treatment protocol and device type/model… the recommended magnetic resonance treatment protocol may specify a certain number and frequency of treatment events."  This teaches that the protocol is delivered to the medical device, by the operator carrying out the protocol.  The protocol includes a certain number of treatment events ("operating parameters of the suggested protocol.")) (d) enable the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient ([0142] teaches "the operator 106 examines the results of the recommended magnetic resonance treatment and determines whether the results are satisfactory, e.g., reduced or eliminated symptoms, improved performance, and so on."  The operator examining the results and determining whether results are satisfactory teaches that the operator is enabled to make a subjective assessment (e.g. whether the results are satisfactory) with respect to the MR treatment performed on the subject patient.)
and enter the subjective assessment into the user interface ([0108] teaches "operator 106 may input additional subject specific data from the subject being treated into the client computer 108. Finally, the operator 106 may obtain clinical measurements, subject reported outcomes…  The measurement and feedback (i.e., physiological and observational) data may be captured and stored in the client computer 108."  This is interpreted as the operator using the client, which may be a PC, to enter subject reported outcomes ("subjective assessment")), (e) collect objective information about the medical procedure performed on the subject patient ([0147] teaches "the subject's measurement and feedback data that is associated with the MR session is stored in the treatment data 118 of the local client computer 108."  This teaches that measurement data regarding the MR session is stored.  The information is about the subject (e.g. the subject patient.), (f) form a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) store in the database the subject patient procedure record ([0148] teaches "the client computer 108 may transmit treatment data from the storage device 112 in the client computer 108 to the MR system server 132 via the network 130. Upon receiving the data, it may be extracted and stored in the MR database 140 and the MR system server 132 stores a record of file receipt in the MR database 140."  This teaches that the treatment data is stored in the MR database 140.  The treatment data is interpreted as comprising the objective information about the medical procedure performed on the subject patient, because the Aggregate MR Treatment data shown in Table 1b includes Recording Device Data and Sensor Data, which is objective information.  The Table 1b further includes Subjective Feedback Data from Subject, which teaches "the subjective assessment of the result of the medical procedure performed on the subject patient."  The Aggregate Treatment data 146 is a part of the MR database as shown in FIG. 1.  This information is stored as a record as denoted by the Record column of Table 1b.)
Jacobsen does not expressly teach the protocoling client workstation for generating a protocol, the protocoling client workstation comprising a protocol management application configured to ….  (b) determine a suggested protocol.  
However, Allison teaches the protocoling client workstation for generating a protocol ([0084] teaches "the treatment plan generator 402 and data storage device 408 can be hosted directly on an individual client computer and be used to generate treatment plans in an on-site capacity."  This teaches that the client can be used to generate the treatment plan ("generating a protocol").) and the protocoling client workstation comprising a protocol management application configured to ….  (b) determine a suggested protocol ([0084] teaches "the treatment plan generator 402 and data storage device 408 can be hosted directly on an individual client computer and be used to generate treatment plans in an on-site capacity."  This teaches that the client can be used to generate the treatment plan ("generating a protocol").  The treatment plan generator is a protocol management application because it is hosted directly on an individual client computer.)
Jacobson and Allison are combinable because they are directed to medical diagnostics (Jacobson [0038], Allison [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Allison.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to provide efficient treatment (Allison [0084]).  

As to claim 31, Jacobson teaches wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures (As shown in FIG. 1, the MR database 140 is connected to the client computer through the network 130.  [0085] teaches "The aggregate treatment data 146 may be a collection of all treatment data 118 from all authorized client computers 108 of the magnetic resonance system 100 for primary and/or secondary indication(s) for which the subject is being treated. The aggregate treatment data 146 may be compiled from the treatment data 118 that is transmitted from all client computers 108 to the MR system server 132 via the network 130. For example, the aggregate treatment data 146 may include data from one or more sensors 204, environmental sensors 220, recording devices 206, and magnetic assemblies 208, shown, e.g., in FIG. 2. Further, the aggregate treatment data may include at least one of: subject-reported outcomes, physician-reported outcomes.")
As shown in FIG. 1, the aggregate treatment data is a part of the MR database 140.  The sensor data is recognized as objective information about medical procedures and the subject reported outcome is the subjective assessment of the result of the medical procedure.

As to claim 32, Jacobson teaches wherein the information sources include at least one medical record system ([0158] teaches "  the MR analysis algorithm 138 may run a query against records in the MR database 140."  This teaches that medical records stored in the MR database 140.)

As to claim 35, Jacobson teaches wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are different ([0086] at Table 1b.  With respect to record 1 ("wherein for at least a portion of the procedure records"), the recording device data is interpreted as coming from the MR device ("objective information about the medical procedure", where the subjective feedback from the subject is interpreted as coming from the patient/subject ("subjective assessment of the result of the medical procedure").  These sources are different.).

As to claim 36, Jacobson teaches wherein for at least a portion of the procedure records, the information sources from which the objective information about the medical procedure and the subjective assessment of the result of the medical procedure are collected are the same ([0086] at Table 1b.  With respect to record 1 ("wherein for at least a portion of the procedure records"), the sensor data source from blood pressure 110/80 is from the patient/subject ("objective information about the medical procedure", where the subjective feedback from the subject is interpreted as coming from the patient/subject ("subjective assessment of the result of the medical procedure").  These sources are the same.).

As to claim 40, Jacobson teaches a method of operating a protocoling client for (selecting) a protocol for use in a medical procedure to be performed on a subject patient ([0097] teaches "the client computer 108 is primarily used to: (1) request and select treatment protocols from the MR system server 132."), the protocoling client being in electronic communication with a server that has access to a database ([0077] teaches "the magnetic resonance system 100 may include an MR system server 132, which may be any centralized computer that is accessible by other computers (e.g., client computers 108) via the network 130."  This teaches that the MR System server 132 is accessible by the client computer ("protocoling client workstation.").) [0078] teaches "An MR database 140 may also reside on the MR system server 132."  The client computer accesses the server and therefore the MR database.) comprising a plurality of procedure records (MR Database 140 includes MR Reference Data 148 (FIG. 1).  [0086] teaches "more details of example records that may be contained in the MR reference data 148 are shown in Tables 1a to 1c." ), each of the procedure records corresponding to a past medical procedure ([0086] Table 1b – each record is interpreted as corresponding to a MR (magnetic resonance) procedure, because at least of Sensor Data and Recording Device Data column Data) and containing objective information about the past medical procedure ([0086] Table 1b Sensor Data is interpreted as the objective information about the MR scan, because of the Tremor Rating value.) and a subjective assessment of a result of the past medical procedure ([0109] teaches "During treatment, the operator 106 may measure subjective … data from the subject 104… the subjective inquiries can measure responses from the subject 104 such as "How do you feel?" or "How is your pain?"."  The measurement of subjective data during treatment relating to feeling and pain teaches a result of the medical MR procedure, because this feedback takes place during treatment.  Further, Table 1b shows the Aggregate MR Treatment which includes a column for subjective feedback by the subject and the physician.) such that the objective information includes at least information about a patient who underwent the past medical procedure ([0086] Tremor Rating of Table 1b is about the patient tremor level.  Further, the age column of Table 1a is additional information contained in the record about the patient.) and information on a protocol used for the past medical procedure and the subjective assessment of the result of the past medical procedure includes an individual's opinion relating to the quality of the result of the past medical procedure (Subjective Feedback Subject column of Table 1b teaches a subjective assessment by the subject/patient.  [0141] teaches "the subject 104 is monitored by, for example, the operator 106 before, during, and/or after a MR session. The monitoring step may take place using subject measurement and feedback data such as, but not limited to, clinical measurements, subject reported outcomes," The subject reported outcomes is interpreted as including an opinion relating to the quality of the result of the past medical procedure (e.g. the MR Treatment).  Further [0110] teaches "MR analysis algorithm 138 may generate one or more recommended magnetic resonance treatment protocols that are based upon the empirical and/or scientific data within the MR database 140."  The data in the MR database 140, which includes aggregate treatment data 146, is used to generate a protocol.  Thus, the information is information on a protocol.), the method comprising: 
(a) receiving from a user interface information about the subject patient on which the medical procedure is to be performed  ([0108] teaches "using the client computer 108, subject data may be collected from the subject such as the subject's primary and secondary indication(s) from which the subject is suffering from a disease, stress, pain, injury, or other discomfort"  This teaches that the client computer is used to collect information relating to a patient.  The client computer is interpreted as running a protocol management application because it runs software as set forth in [0068].  Further, [0108] teaches "operator 106 may input additional subject specific data from the subject being treated into the client computer 108. Finally, the operator 106 may obtain clinical measurements, subject reported outcomes, biometric, physiological, and observational data from the subject 104 in addition to data from the sensors 204 and recording devices 206."  This is interpreted as the operator using the interface of the computer.); 
(b) determining a suggested protocol based on a consideration of (i) the information about the subject patient and (ii) the objective information and the subjective assessments contained in the plurality of procedure records accessed from the database such that the suggested protocol comprises at least operating parameters of the medical device that will be used to perform the medical procedure ([0113] teaches "In another example, the subject 104 is a previous or prior subject who is a 60-year old, 110-pound, Asian female. She suffers from a primary indication of Parkinson's disease and a secondary indication of arthritis. She is seeking treatment for her primary indication Parkinson's disease and her secondary indication, arthritis. She will be treated for primary indication first and her secondary indication last during a treatment session. Both treatments for each indication may use the following method, although alternate methods may be used." and [0114] teaches "In one embodiment, the MR analysis algorithm 138 first searches the MR reference data 148 for one or more prior treatment records with positive feedback for that subject. If unable to locate any of the subject's prior treatment records with positive feedback, then the MR analysis algorithm 138 may search for records that are related to the primary and/or secondary indication(s) and to users that most closely match a 60-year old, 110-pound, Asian female. Once the subject's prior treatment record with positive feedback is found, the MR application 134 and/or MR analysis algorithm 138 may present the recommended magnetic resonance treatment protocols from that prior positive feedback treatment record. In one embodiment, and referring to Tables 1a to 1c, the MR analysis algorithm 138 analyzes the MR reference data 148 of the MR database 140 and determines that the treatment protocol ID from "Record 4" is the most recent prior positive feedback treatment record for that subject. As a result, the MR analysis algorithm 138 recommends the same treatment protocol that is logged in "Record 4.""  
These paragraphs teach that the protocol is determined by the MR application 134 and/or MR analysis algorithm 138 based on finding a prior  positive treatment record that matches the patient.  Thus, the information of the subject patient is used to determine the protocol, as set forth in Record 4, Table 1A.   (Examiner notes that the server 132 runs the MR Application 134 and thus the server determines the protocol.)  Thus, prior positive feedback ("subjective assessment") is also used to determine the protocol, because Record 4 is determined based on the prior positive feedback.  The database includes multiple procedure records, and the aggregate MR Treatment includes Recording Device data as set forth in Record 4, Table 1b.  The Recording Device Data such as Reduced Rigidity and Slow Movement are interpreted as operating parameters of the medical device.  The same treatment protocol is recommended.  The MR device will be used to perform the treatment.); 
(c) delivering the suggested protocol to the medical device so as to enable the medical procedure to be performed thereby on the subject patient in accordance with the operating parameters of the suggested protocol or a modification thereof by the operator of the protocoling client ([0115] teaches "Subsequently, the selected magnetic resonance treatment protocol may be transmitted from the MR system server 132 to the client computer 108. In one embodiment, the operator 106 then carries out the treatment protocol upon the subject 104 according to the recommended treatment protocol and device type/model… the recommended magnetic resonance treatment protocol may specify a certain number and frequency of treatment events."  This teaches that the protocol is delivered to the medical device, by the operator carrying out the protocol.  The protocol includes a certain number of treatment events ("operating parameters of the suggested protocol."); 
(d) enabling the operator to make a subjective assessment of a result of the medical procedure that was performed on the subject patient ([0142] teaches "the operator 106 examines the results of the recommended magnetic resonance treatment and determines whether the results are satisfactory, e.g., reduced or eliminated symptoms, improved performance, and so on."  The operator examining the results and determining whether results are satisfactory teaches that the operator is enabled to make a subjective assessment (e.g. whether the results are satisfactory) with respect to the MR treatment performed on the subject patient.); 
(e) collecting objective information about the medical procedure performed on the subject patient ([0147] teaches "the subject's measurement and feedback data that is associated with the MR session is stored in the treatment data 118 of the local client computer 108."  This teaches that measurement data regarding the MR session is stored.  The information is about the subject (e.g. the subject patient.); 
(f) forming a subject patient procedure record comprising the objective information about the medical procedure performed on the subject patient and the subjective assessment of the result of the medical procedure performed on the subject patient; and (g) storing in the database the subject patient procedure record ([0148] teaches "the client computer 108 may transmit treatment data from the storage device 112 in the client computer 108 to the MR system server 132 via the network 130. Upon receiving the data, it may be extracted and stored in the MR database 140 and the MR system server 132 stores a record of file receipt in the MR database 140."  This teaches that the treatment data is stored in the MR database 140.  The treatment data is interpreted as comprising the objective information about the medical procedure performed on the subject patient, because the Aggregate MR Treatment data shown in Table 1b includes Recording Device Data and Sensor Data, which is objective information.  The Table 1b further includes Subjective Feedback Data from Subject, which teaches "the subjective assessment of the result of the medical procedure performed on the subject patient."  The Aggregate Treatment data 146 is a part of the MR database as shown in FIG. 1.  This information is stored as a record as denoted by the Record column of Table 1b.).
Jacobsen does not expressly teach a protocoling client for generating a protocol.  
However, Allison teaches a protocoling client for generating a protocol ([0084] teaches "the treatment plan generator 402 and data storage device 408 can be hosted directly on an individual client computer and be used to generate treatment plans in an on-site capacity."  This teaches that the client can be used to generate the treatment plan ("generating a protocol").) 
Jacobson and Allison are combinable because they are directed to medical diagnostics (Jacobson [0038], Allison [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Allison.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to provide efficient treatment (Allison [0084]).  

As to claim 42, Jacobson teaches wherein the database is in electronic communication with a plurality of information sources configured to provide to the database objective information about medical procedures and subjective assessments of the results of the medical procedures (As shown in FIG. 1, the MR database 140 is connected to the client computer through the network 130.  [0085] teaches "The aggregate treatment data 146 may be a collection of all treatment data 118 from all authorized client computers 108 of the magnetic resonance system 100 for primary and/or secondary indication(s) for which the subject is being treated. The aggregate treatment data 146 may be compiled from the treatment data 118 that is transmitted from all client computers 108 to the MR system server 132 via the network 130. For example, the aggregate treatment data 146 may include data from one or more sensors 204, environmental sensors 220, recording devices 206, and magnetic assemblies 208, shown, e.g., in FIG. 2. Further, the aggregate treatment data may include at least one of: subject-reported outcomes, physician-reported outcomes.")
As shown in FIG. 1, the aggregate treatment data is a part of the MR database 140.  The sensor data is recognized as objective information about medical procedures and the subject reported outcome is the subjective assessment of the result of the medical procedure.

Claims 28, 30, 41, 43, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Allison, and further in view of Carlsen et al. (US Pub. No. 2010/0183206 A1).
As to claim 28, Jacobsen, as modified, does not expressly teach wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
	However, Carlsen teaches wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system ([0032] teaches a contrast agent and injection scenario; [0077] teaches the injection of an intravenous injection of contrast agent by a device). 
Jacobson, as modified, and Carlsen are combinable because they are directed to medical diagnostics (Jacobson [0038], Carlsen [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Carlsen.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

As to claim 30, Jacobson does not expressly teach wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system.
However, Carlsen teaches wherein the medical procedure comprises a contrast-enhanced imaging procedure, and the medical device includes at least one of an injection system and an imaging system ([0032] teaches a contrast agent and injection scenario; [0077] teaches the injection of an intravenous injection of contrast agent by a device and then an imaging scan timed to coincide with the injection.  It also discloses a CT scan which is an imaging system.).
Jacobson, as modified, and Carlsen are combinable because they are directed to medical diagnostics (Jacobson [0038], Carlsen [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Carlsen.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

As to claim 41, Jacobsen, as modified, does not expressly teach wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system.
	However, Carlsen teaches wherein the medical procedure comprises an injection procedure involving injection of a least one of contrast media and saline, and the medical device includes an injection system ([0032] teaches a contrast agent and injection scenario; [0077] teaches the injection of an intravenous injection of contrast agent by a device). 
Jacobson, as modified, and Carlsen are combinable because they are directed to medical diagnostics (Jacobson [0038], Carlsen [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Carlsen.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to provide adjusted acquisition protocols facilitating more standardized, better quantifiable, more reproducible and simplified dynamic medical imaging (Carlsen [0010]).  

Claims 29, 33, 34 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Allison, and further in view of Matsue et al. (US Pub. No. 2010/0022377 A1).
As to claim 29, Jacobson, as modified, does not expressly teach the medical procedure comprises an imaging procedure, and the medical device includes an imaging system.
However, Matsue teaches the medical procedure comprises an imaging procedure, and the medical device includes an imaging system ([0037] teaches a "medical image-imaging apparatus 400 acquires medical image data by creating an image of the inside of a subject.").
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 33, Jacobson, as modified, does not expressly teach wherein the information sources include at least one medical record system comprising a digitized image or document that is associated with one of the medical procedures.
However, Matsue teaches wherein the information sources include at least one medical record system comprising a digitized image or document that is associated with one of the medical procedures ([0005] teaches "medical image data acquired by the medical image acquisition apparatus are classified for each patient according to the DICOM (Digital Imaging and Communication in Medicine) specification." DICOM is digital data. [0057] teaches "The medical image storage apparatus 1 stores the DICOM image data."  ).  
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 34, Jacobson, as modified, does not expressly teach the information sources include a plurality of medical devices and at least one medical record system.
However, Matsue teaches the information sources include a plurality of medical devices and at least one medical record system ([0095] teaches that "the report storage 202 stores an interpretation report."  This is recognized as a medical record system.  [0037] teaches that the medical image-imaging apparatus 400 includes r an X-ray CT apparatus that visualizes the inside of a subject by irradiating X-rays, which is interpreted as includes a plurality of medical devices, such as a detector array and an emitter.)
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 37, Jacobson, as modified, does not expressly teach wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.
However, Matsue teaches wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when creating the report may be referred to as a "key image" below. The image link information 211 links the text in the report 210 with a path on the network N. This path shows a location where the medical image is stored in the interpretation report (information regarding a storage position). Furthermore, the "key image" in the present embodiment."  The key image and the observations are stored in the report.).
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 38, Jacobson, as modified, does not expressly teach wherein the protocoling client includes the medical device and generates an electronic report of the medical procedure performed on the subject patient using the medical device such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report.
However, Matsue teaches wherein the protocoling client includes the medical device and generates an electronic report of the medical procedure performed on the subject patient using the medical device ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when creating the report may be referred to as a "key image" below. The image link information 211 links the text in the report 210 with a path on the network N. This path shows a location where the medical image is stored in the interpretation report (information regarding a storage position). Furthermore, the "key image" in the present embodiment."  The key image and the observations are stored in the report.).
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 39, Jacobson, as modified, teaches wherein the user interface of the protocoling client is used to enter the subjective assessment of the result of the medical procedure performed on the subject patient into the electronic report (Jacobson [0109] teaches ", the subjective inquiries can measure responses from the subject 104 such as "How do you feel?" or "How is your pain?" In various embodiments, the feedback can be recorded through various methods. One embodiment includes the subject 104 using visual and audible cues. The subject 104 can press coded response buttons or type an appropriate response a keypad, connected to the client computer 108."  This teaches that the coded response buttons ("user interface") of the client can be used to obtain a subjective measure of the patient during treatment, which is a result of the procedure during treatment.  [0111] teaches "all related data is updated locally at the client computer 108 and/or remotely at the MR system server 132."  Thus, the measurement is interpreted as being provided in an electronic report.)

As to claim 43, Jacobson, as modified, does not expressly teach wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report.
However, Matsue teaches wherein at least one of the information sources is a medical imaging device, wherein the medical imaging device performs a medical imaging procedure and generates an electronic report thereof, ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) and wherein the subjective assessment of the result of the medical imaging procedure is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when creating the report may be referred to as a "key image" below. The image link information 211 links the text in the report 210 with a path on the network N. This path shows a location where the medical image is stored in the interpretation report (information regarding a storage position). Furthermore, the "key image" in the present embodiment."  The key image and the observations are stored in the report.).
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  

As to claim 44, Jacobson, as modified, does not expressly teach wherein the protocoling client includes the medical device and generates an electronic report of the medical procedure performed on the subject patient using the medical device such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report.
However, Matsue teaches wherein the protocoling client includes the medical device and generates an electronic report of the medical procedure performed on the subject patient using the medical device ([0039] teaches "the medical image-imaging apparatus 400 outputs the medical image data with the additional information added."  This output of the medical image data and the associated information teaches a report.) such that the subjective assessment of the result of the medical procedure performed on the subject patient is entered into and stored as part of the electronic report ([0049] "the report 210 is data of a document style and includes a text that shows details of the report such as observations and diagnosis. Image link information 211 (hyperlink) that shows the location of the referred medical image is embedded into the report 210. The medical image referred when creating the report may be referred to as a "key image" below. The image link information 211 links the text in the report 210 with a path on the network N. This path shows a location where the medical image is stored in the interpretation report (information regarding a storage position). Furthermore, the "key image" in the present embodiment."  The key image and the observations are stored in the report.).
Jacobson, as modified, and Matsue are combinable because they are directed to medical diagnostics (Jacobson [0038], Matsue [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Jacobson, to incorporate the above-cited limitations as taught by Matsue.   
The suggestion/motivation for doing so would have been to allow user of Jacobson to advantageously eliminate the amount of work is eliminated (Matsue [0133]).  

As to claim 45, Jacobson, as modified teaches wherein the subjective assessment of the result of the medical procedure performed on the subject patient is entered into the electronic report using the user interface (Jacobson [0109] teaches ", the subjective inquiries can measure responses from the subject 104 such as "How do you feel?" or "How is your pain?" In various embodiments, the feedback can be recorded through various methods. One embodiment includes the subject 104 using visual and audible cues. The subject 104 can press coded response buttons or type an appropriate response a keypad, connected to the client computer 108."  This teaches that the coded response buttons ("user interface") of the client can be used to obtain a subjective measure of the patient during treatment, which is a result of the procedure during treatment.  [0111] teaches "all related data is updated locally at the client computer 108 and/or remotely at the MR system server 132."  Thus, the measurement is interpreted as being provided in an electronic report.)

Response to Arguments
With respect to the rejection of claims 27-39 under Section 101, the rejection of claim 27 being directed to software per se has been withdrawn, because a workstation is interpreted as a tangible device such as a computer in view of [0061].
With regard to the rejection of claims 27-39 not being patent eligible because of being directed to an abstract idea, Applicant states that the advantages of the Specification as related to the claims amount to significantly more than the Abstract idea.  However, even though paragraphs [0117]-[0119] may summarize assertions of improvement to injection and/or imaging systems, these assertions are not realized in the claims.  A similar rationale applies for the argument in light of [0084], where the subjective assessment being done through an interface has "certain advantages."  Applicant is advised to amend the claims to specifically capture these advantages, standing alone in the claim.  The claims do not currently recite how these efficiencies or advantages will be realized.  Thus, the rejection under Section 101 is maintained.
With regard to the rejection of claims 27-39, Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID M NAFZIGER/            Examiner, Art Unit 2169

/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169